Considering all the relevant factors we find that the assessed valuations should be further modified as follows:

Lot 3

Year Land Building Total
1938-39 $415,000 $175,000 ' $590,000
1939-40 415,000 170,000 585,000
1940-41 370,000 165,000 535,000
1941-42 370,000 160,000 530,000
1942-43 335,000 155,000 490,000
1943-44 335,000 150,000 485,000
1944-45 335,000 150,000 485,000

Lot 69

1938-39 $780,000
1939-40 780,000
1940-41 700,000
1941-42 700,000
1942-43 630,000
1943-44 630,000
1944r45 630,000
Order unanimously modified as above and as so modified affirmed, with $20 costs and disbursements to the defendants-appellants. Settle order, on notice. Present— Martin, P. J., Cohn, Callahan, Peck and Van Voorhis, JJ.